Citation Nr: 1210826	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  03-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a prior claim for entitlement to service connection for a chronic gastrointestinal disability.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service connected bilateral pes planus.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to an effective date earlier than July 11, 2005 for the grant of a 50 percent disability rating for service connected bilateral pes planus.  

5.  Entitlement to a disability rating in excess of 50 percent for service connected bilateral pes planus.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to a temporary total disability rating based on a period of hospitalization for a service connected disability in August 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1980.  

In July 2002, the RO in St. Louis, Missouri increased the disability rating for the Veteran's service-connected bilateral pes planus from 10 to 30 percent, effective from April 4, 2002.  The Veteran initiated an appeal, expressing disagreement with both the assigned rating and the effective date.  In August 2003, while the appeal was pending, the RO in Wichita, Kansas made the 30 percent rating effective from December 1, 2000, based on a finding of clear and unmistakable error.  The prior decision was otherwise confirmed.

In May 2004, the Board of Veterans' Appeals (BVA or Board) denied a rating in excess of 30 percent for bilateral pes planus and denied an effective date earlier than December 1, 2000 for the 30 percent evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2004, the parties to the appeal filed a joint motion asking the Court to vacate the Board's May 2004 decision and remand the matter for readjudication.  The parties agreed, in essence, that it was "unclear" from the record whether all relevant VA treatment reports had been obtained.  The Court granted the motion later that same month.

The Board remanded the case for additional development in January 2005.  In September 2005, while the case was in remand status, the Appeals Management Center Resource Unit in Bay Pines, Florida increased the rating for the Veteran's pes planus from 30 to 50 percent, effective from July 11, 2005.  The prior decisions were otherwise confirmed.

In January 2006, the Board denied the Veteran's claim for an effective date prior to December 1, 2000 for the assignment of a 30 percent rating for bilateral pes planus.  The Board determined that his appeal for a rating in excess of 50 percent for that disability had been withdrawn.  The Veteran again appealed to the Court.  By a memorandum decision dated in June 2008, the Court reversed the Board's determination that the Veteran had withdrawn his appeal for a rating in excess of 50 percent for bilateral pes planus, and remanded that matter to the Board for adjudication and a decision on the merits.  The Board's decision was otherwise affirmed.

The record shows that in May and September 2006, while the appeal to the Court was pending, the Veteran perfected additional issues for the Board's review, on appeal from March 2004 and February 2006 decisions by the RO in Wichita; specifically, entitlement to service connection for disability of the knees as secondary to service-connected bilateral pes planus, entitlement to service connection for hepatitis C, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic gastrointestinal disorder, and entitlement to a temporary total rating based on a period of hospitalization in August 2005.  

In this regard, although the RO denied service connection for a "bilateral leg condition" in its February 2006 decision, the Veteran subsequently clarified in his notice of disagreement (NOD), dated in March 2006, that he was seeking service connected for a bilateral knee condition.  

In March 2008, the Veteran submitted an NOD with regard to a January 2008 decision of the RO in Wichita that denied TDIU.  In addition, in its decision of June 2008, the Court noted that the veteran, in an October 2005 submission, had taken issue with the effective date the RO assigned for the 50 percent evaluation for bilateral pes planus.  The RO issued a statement of the case addressing these issues in March 2011, and the Veteran perfected his appeal.  

These issues are now before the Board.

In January 2009, the Board remanded the issues to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a hearing before a member of the Board.  The action specified in the January 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 Travel Board Hearing and before a Decision Review Officer in February 2011, and a transcript of this hearing is of record.  
 
The  the issues of entitlement to service connection for a bilateral ankle disability and gout have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Issues 1-6, that is, all of the issues except for the issue of entitlement to a temporary total disability rating for a hospitalization in August 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's August 2005 hospitalization was not due to a service connected disability and did not exceed twenty one days.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability rating for hospitalization for a service connected disability in August 2005 have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.29 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Waiver

As an initial matter, the Board notes that in January 2012, VA received additional evidence from the Veteran, specifically, copies of VA treatment notes from September 2011 documenting treatment of the Veteran's non-service connected peripheral neuropathy of the lower extremities.  It does not appear that the Veteran has waived RO review.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2011).  Here, however, the evidence submitted by the Veteran is not relevant to the issue of whether entitlement to a temporary total disability rating based on a period of hospitalization in August 2005.  Accordingly, the Board can proceed to adjudicate this issue.

Temporary Total Rating

The Veteran claims entitlement to a temporary total rating based on hospitalization for a service-connected disability beginning in August 2005, pursuant to criteria under 38 C.F.R. §§ 4.29 and 4.30. 

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2011). 

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011).

The Veteran is presently service connected for bilateral pes planus, which is rated as 50 percent disabling.  This is the Veteran's only service connected disability at this time.  

VA treatment records show that the Veteran was hospitalized at a VA medical center in Kansas City from August 10, 2005 through August 22, 2005 to treat an infected diabetic ulcer of the right fourth toe, which developed secondary to the Veteran's un-controlled diabetes mellitus.  The Veteran's diabetes mellitus is not a service connected disability, has not filed a pending claim for this disability, nor did the Veteran's hospitalization exceed twenty one days.  

It is not entirely clear why the Veteran believes his August 2005 hospitalization is related to a service connected disability, although the Veteran appears to believe that because he is service connected for pes planus, a foot disability, any disability involving his feet is somehow service connected.  In his March 2006 notice of disagreement, the Veteran complains that the physician who performed a July 2005 VA examination of the Veteran's pes planus was so rough that he injured the Veteran's foot, causing his hospitalization a month later.  However, the Veteran has submitted no evidence to support his accusation and the Board finds his account to have little probative value for the following reasons.

First, VA treatment records clearly attribute the Veteran's ulcer on his right fourth toe to uncontrolled diabetes.  The Board finds the determination of the physicians treating the Veteran to be far more probative than the Veteran's speculative lay statements.  

The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of his ulcer.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed a diabetic ulcer on his toe because of a VA examination a month earlier is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone, but rather requires medical or scientific knowledge.  Hence, the Veteran's opinion of the etiology of his condition is not competent evidence and is entitled to low probative weight.

Additionally, the Board finds that the Veteran is not credible.  VA treatment records are significant for the multiple findings by the Veteran's treatment providers that he is a poor historian and that he has on more than one occasion malingered for secondary gain.  The timing of the Veteran's accusation that the July 2005 VA examiner was so rough with him that it caused an injury that required hospitalization a month later is suspicious, coming shortly after the Veteran's claim for a temporary total disability rating was denied in a February 2006 RO decision.  The Veteran never proposed this theory of entitlement before his claim was denied nor is there any evidence he reported any injury to his treatment providers during his hospitalization in August 2005.

Accordingly, the Board finds that the Veteran's hospitalization was unrelated to a his service connected pes planus, and entitlement to service connection for a temporary total disability rating for hospitalization for a service connected disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that entitlement to the claimed benefit is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in January 2006, prior to the initial unfavorable RO decision.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the October 2011 hearing before the undersigned Veterans Law Judge.  While no VA medical examination was provided, non was required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's diabetic foot ulcer was related to a VA examination the month before is his own unsupported lay statements, statements which the Board has determined are not credible.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Beyond the above, it is very important to note that this determination cannot be alternated by any records the Board may, or may not, receive from any other organization, including SSA, as the Board has found that the Veteran was hospitalized for a disability that (a) is not service connected and (b) for a disability in which a pending claim is not on appeal or pending with the RO.  Therefore, the Board can proceed on this issue, and no other. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
ORDER

Entitlement to a temporary total disability rating for a hospitalization for a service connected disability in August 2005 is denied.  


REMAND

The Veteran's remaining claims (issues 1-6) are remanded for the following reasons.  

First, the Board notes that the Veteran recently appears to have reported receiving disability benefits from the Social Security Administration (SSA) beginning in 1990, as well as some type of state disability.  Is not clear from the record what medical condition was the basis for the disability awards, whether the Veteran is still receiving any SSA benefits or state disability benefits, or which state provided these benefits since the Veteran appears to have resided in both Missouri and Kansas.  

No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's SSA records are potentially relevant not only to his claims for entitlement to service connection for a bilateral knee disability and hepatitis C, but also his claims for an increased disability rating and an earlier effective date for his service connected bilateral pes planus and his new and material evidence claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Beyond the above, the Board has considered whether it could fully adjudicate this case at this time in light of the fact that the Board and RO have repeatedly requested all pertinent records from the Veteran over many years.  However, in light of the extensive litigation in this matter, the Board does not which to provide an additional basis for further litigation in this case.  Further, it appears that while the Veteran was been filing claims with the VA, he was also been filing claims with other organizations regarding the same disabilities, though this is not clear.  Clarification from the Veteran is required. 

Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claims folder.  If no records are available, a formal finding of such should be placed of records.  

Additionally, the RO should request any records, including medical records, related to a claim for disability benefits from the states of Missouri and Kansas.  If these records are unavailable, a formal finding of such should be placed of record.  If the Veteran has received disability benefits from any other state, he is asked to inform the RO.  

The record indicates that the Veteran may be hesitant to provide this information.  It is important for the Veteran and his representative to understand that failure to cooperate with the VA on this issue will have negative consequences.  

Once these additional records are obtained, the Veteran should be scheduled for a VA examination of his bilateral knee disability, which the Veteran has argued was caused or aggravated by his service connected pes planus.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral knee disability had onset in service or was caused or aggravated by the Veteran's active military service, including whether the Veteran's bilateral knee disability was caused or aggravated by the Veteran's service connected pes planus.  

The Veteran should also be afforded a VA examination of his Hepatitis C.  The Veteran claims this disability developed due to the use of unsterilized air-gun inoculations in service; however, VA treatment records show that the Veteran had a number of non-service related risk factors including body piercings, IV drug use, intranasal cocaine use, and multiple sexual partners.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's Hepatitis C had onset in service or was caused or aggravated by the Veteran's active military service.

Because the Veteran's claim for TDIU is inextricably intertwined with his service connection claims, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's records from the Social Security Administration (SSA), including any medical records submitted as part of the Veteran's claim, and associate them with the Veteran's claims folder.  If these records are unavailable, a formal finding of such should be placed of record.

2. Obtain any records, including medical records, related to any claims for disability benefits from the states of Kansas and Missouri, including, but not limited to, any workers compensation claims the Veteran has filed as well as any tort claim the Veteran has filed.  The Veteran should be provided with any necessary releases.  If no state disability records and/or SSA records are available, a formal finding of availability should be placed of record.  The Veteran is instructed to inform the RO if he received disability benefits from any state.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral knee disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral knee disability had onset in service or was caused or aggravated by the Veteran's active military service, including whether the Veteran's knee disability was caused or aggravated by the Veteran's service connected bilateral pes planus.

In this regard, while not required, in light of the fact that in determining whether the bilateral knee disability (if any) was caused or aggravated by pes planus the nature and extent of the pes planus becomes an issue, the Board also asks the examiner to note the objective extent of any bilateral pes planus, in particular, whether the Veteran actually has bilateral pes planus or whether the Veteran's foot disability is the result of his diabetes.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4.  The RO should also schedule the Veteran for a VA examination of his Hepatitis C.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's Hepatitis C had onset in service or was caused or aggravated by the Veteran's active military service, including whether the Veteran's Hepatitis C was caused by air-gun inoculations or was more likely than not caused by non-service related risk factors such as, such as, for example, IV drug use, intranasal cocaine use, body piercings, and multiple sexual partners.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


